IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,016-01


EX PARTE JIMMIE JOE DELGADO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2003CR2887-W1 IN THE 399TH DISTRICT COURT

FROM BEXAR COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault and sentenced to thirty years' imprisonment.  Appeal was affirmed. Delgado v. State, No. 04-04-865-CR (Tex. App - San Antonio, delivered November 23, 2005, pet ref'd).
	Applicant contends that his trial counsel rendered ineffective assistance.  The trial court
entered findings of fact indicating that an evidentiary hearing was conducted.  However, no
reporter's record from any hearing was included with the application submitted to this Court.  The
district clerk shall supplement the record in this application with that reporter's record if such record
has been filed, or the trial court shall order the court reporter to file such record with the district clerk
within fifteen days.  This supplemental record or a motion for extension of time shall be filed with
this Court shall be submitted within thirty days.  Any motion for extension of time shall clearly set
out why this record cannot be submitted within thirty days.

Filed: December 17, 2008
Do not publish